Citation Nr: 0940746	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2. Entitlement to service connection for fibromyalgia and 
joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 
1992, to include service in the Southwest Asia Theater of 
Operations from December 1990 to May 1991.  Her MOS during 
service was turbine engine driven generator repairman.  She 
is in receipt of the M-16 Marksmanship Badge, but there is no 
indication that she was awarded any medals or decorations 
evincing combat duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied, in pertinent part, entitlement to 
service connection for chronic fatigue syndrome and multiple 
joint pain, claimed also as fibromyalgia, to include as due 
to an undiagnosed illness, and, in addition, denied the 
Veteran's application to reopen a claim for service 
connection for tinnitus.

Pursuant to the Veteran's request, she was afforded a video 
conference hearing before the undersigned Veterans Law Judge 
in May 2008.  A transcript of that proceeding is associated 
with the claims folder, which reflects the Judge's order to 
keep the record open for a period of 60 days for the 
submission of additional evidence.  At the hearing, the 
Veteran indicated that she had additional evidence to submit 
from her treating physician, along with a waiver for its 
initial consideration by the RO.  That evidence and a signed 
waiver of RO review of the evidence was received by the RO in 
June 2008 and the Board in July 2008, within the allotted 
time frame. 

The Board remanded this appeal in August 2008 in order to 
schedule an examination and obtain an opinion as to the 
existence of current disability and its relationship to in-
service or pre-service abnormalities, as well as the presence 
of chronic joint complaints attributable to undiagnosed 
illness.
 
Notice is taken that the RO by its March 2004 rating decision 
also denied entitlement to service connection for migraine 
headaches and an appeal of that denial was attempted by the 
Veteran outside the time limits permitted by law.  The 
Veteran's untimely notice of disagreement was construed by 
the RO as a claim to reopen, which it then denied by a rating 
decision in February 2006.  As a timely notice of 
disagreement with that action is not shown by the record, 
that issue is not properly before the Board for review at 
this time.

Also during the appeal period, entitlement to service 
connection for a depressive disorder has been established and 
entitlement to service connection for memory loss due to an 
undiagnosed illness has been denied.  Given that the Veteran 
has not filed a notice of disagreement as to any of the 
foregoing matters, they are not within the Board's 
jurisdiction for review at this time and are not otherwise 
herein addressed. 

The Board's decision below reopens the Veteran's claim for 
service connection for tinnitus.  The reopened claim must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for additional development.  VA will notify 
the appellant if further action is required on her part.


FINDINGS OF FACT

1. The RO denied the Veteran's claim for service connection 
for tinnitus in a December 1994 decision; the Veteran did not 
appeal that decision.

2. In June 2003, the Veteran filed an application to reopen 
her claim for service connection for tinnitus.

3. The evidence submitted since the December 1994 decision, 
to include service treatment records, VA medical records and 
private treatment records, was not previously of record, is 
not cumulative of previously considered evidence, and relates 
to a previously unestablished fact necessary to substantiate 
the claim; it raises a reasonable possibility of 
substantiating the claim for service connection for tinnitus.


CONCLUSION OF LAW

Because the evidence received since the December 1994 RO 
decision is new and material, the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's application to reopen her claim 
for service connection for tinnitus.  Therefore, no further 
development is needed with respect to this issue.  As noted 
above, the reopened claim is addressed further in the remand 
below. 

II. New and Material Evidence

a. Laws and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Veteran filed her claim in June 2003 that is, after 
August 29, 2001, the effective date of the current version of 
38 C.F.R. § 3.156(a), which sets forth the standard for "new 
and material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis

In the instant case, the RO rendered decisions denying the 
Veteran's claim in December 1994 and May 1995, and it 
supplied a notice of these decisions.  The Veteran, however, 
failed to file an NOD.  Accordingly, this decision qualifies 
as a "final" decision within the meaning of 38 U.S.C.A. § 
7105(c).  The Board, therefore, lacks jurisdiction to 
entertain the Veteran's June 2003 claim for service 
connection for tinnitus unless, pursuant to 38 U.S.C.A. § 
5108 and 38 C.F.R. 
§ 3.156(a), she supplies new and material evidence with 
respect to the claim that had previously and finally been 
disallowed in December 1994.  The Board therefore will 
examine the evidence submitted subsequent to this 1994 
decision to ascertain whether the Veteran's claim may be 
reopened.

At the time the RO issued its December 1994 decision denying 
service connection for tinnitus, the Veteran's service 
treatment records were not of record.  The only evidence 
reviewed by the RO was an April 1994 audiological 
examination, during which the Veteran reported that her 
tinnitus started in 1990.  In its decision, the RO noted that 
while the Veteran reported that the tinnitus started 
approximately one year after entering service, there was no 
objective evidence of acoustic trauma, head injury, 
concussion, or chronic ear infections during service to 
account for her complaints.  The RO also noted that the 
Veteran's hearing was within normal limits in both ears. [The 
December 1994 and May 1995 rating decision also denied 
service connection for bilateral hearing loss.]

The post-December 1994 record contains the Veteran's service 
treatment records, private treatment records from February 
1991 to May 2008, and VA treatment records from November 2005 
to September 2008.  These records contain a diagnosis of 
tinnitus and relate the condition to both noise exposure 
during service and temporomandibular joint disorder (TMJ).  
This evidence is new, as it was not previously submitted, and 
is not cumulative or redundant of the evidence previously 
considered, as it supports the Veteran's claim that her 
tinnitus is linked to service.  It qualifies as material 
because it tends to prove an unestablished fact necessary to 
substantiate the service connection claim and relates to the 
basis upon which the RO denied the claim in December 1994.  
See Evans, 9 Vet. App. at 284 (holding that "[i]n determining 
whether evidence is . . . probative . . . the specified basis 
or bases, as discernable from the last decision, for the 
disallowance must be considered").  Accordingly, the Board 
reopens this claim.  As explained in the remand below, 
additional development is warranted before the Board can 
address the merits of the Veteran's claim.


ORDER

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened; this appeal is 
granted to this extent only. 


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims for service 
connection for tinnitus and multiple joint pain/fibromyalgia.  
38 C.F.R. § 19.9 (2009).  The relevant evidence is summarized 
below.  

Tinnitus

The October 1988 enlistment examination and December 1991 
service examination disclosed a normal clinical assessment of 
the ears.  In the accompanying medical history reports, the 
Veteran indicated that she had a history of ear trouble.  
Both clinicians noted that the Veteran had tympanic membrane 
surgery when she was a child.  A December 1991 audiogram was 
within normal limits.  The Veteran's other service treatment 
records include treatment in January 1992 for left ear pain 
but are negative for any indication of, complaints of, 
treatment for, or diagnosis of tinnitus.  [As discussed 
above, the Veteran is not service-connected for hearing 
loss.]

The Veteran submitted to an April 1994 VA audiological 
examination.  She  complained of tinnitus in both ears since 
1990, left worse than right.  She described the tinnitus as 
periodic, occurring four to five times per week, lasting 
approximately one minute each time.  She indicated that 
"[i]t changes is loudness mostly when her infections are 
present."  The Veteran reported some noise exposure during 
service, primarily from repairing turbine generators, and 
stated that she used hearing protection "conservatively."  
Pure tone test results indicated "essentially normal 
hearing."  The clinician provided no diagnosis.

A December 1999 private treatment record indicates that the 
Veteran complained of a "persistent dull ache and light 
nagging ringing" in the left ear of 3-4 months' duration.  
She described the tinnitus as severe, occurring 1-2 times per 
week, lasting 5-10 seconds.  The Veteran indicated that 
previous treatment with antibiotics had helped, but that the 
tinnitus returned afterwards.  The Veteran was referred to 
the ears, nose and throat (ENT) clinic.

A February 2000 private treatment record indicates that the 
Veteran underwent a left ear myringotomy.  The operation 
report includes a history of recurrent serous otitis media in 
the left ear.  The clinician noted that right ear effusion 
had resolved.  With respect to the left ear, the clinician 
wrote "[illegible] pocket mobile but persistent."

A June 2004 private treatment record indicates that the 
Veteran complained of left ear pain and "popping."  The 
clinician recommended the Valsalva maneuver.

A November 2005 VA treatment note indicates that the Veteran 
complained of chronic tinnitus.  The doctor wrote that the 
tinnitus was "[l]ikley chronic secondary to work with 
turbine generators in the army."  

A December 2005 audiology consultation note indicates that 
the Veteran reported tinnitus 4-5 times per day, lasting for 
seconds to minutes.  She gave an onset date of 1991.  She 
stated that when the tinnitus first started the right ear was 
worse, but that it had become more noticeable in the left 
ear.  The Veteran also complained of a constant, dull pain in 
the left ear and occasional pain in the right ear.  She gave 
a history of working around generators in the military and 
left-handed shooting.  Upon examination, the clinician noted 
a slight retraction pocket in the left ear and significant 
negative peak pressure.  A pure tone test revealed hearing 
within normal limits for both ears.  The clinician scheduled 
a auditory brainstem response (ABR) to rule out retrocochlear 
pathology given that the tinnitus was "much worse" on the 
left.  The clinician also referred the Veteran to head and 
neck surgery.

The December 2005 ABR revealed normal results.

A January 2006 VA head and neck note indicates that the 
Veteran complained of ringing and a dull stabbing pain in her 
left ear.  She reported working on turbine engines during 
service.  The assessment included tinnitus and 
temporomandibular joint disorder (TMJ).

A May 2006 VA treatment note contains the following 
statement:  "[S]een by ENT who recommended botox injection 
in TMJ as [tinnitus] thought to be secondary to 
TMJ."

A February 2007 VA treatment note indicates that the 
Veteran's tinnitus was being monitored and that NSAIDS would 
be tried once the Veteran was no longer breastfeeding.

February and August 2008 VA treatment notes indicate that the 
Veteran's tinnitus was intermittent and well tolerated.  The 
clinician noted that the Veteran was wrote still reluctant to 
get injections for her TMJ.

                                                            
Analysis

In view of the Board's decision above, the Veteran's claim 
for service connection for tinnitus must be adjudicated on a 
de novo basis without regard to the finality of the December 
1994 rating decision.  

The Veteran's representative claims that the Veteran had 
combat duty.  The record does not verify this assertion but 
the Veteran's MOS during service was a turbine engine 
repairman.  Thus, exposure to excessive noise is consistent 
with the Veteran's MOS.  Accordingly, the Board finds that 
the Veteran's statements in regard to her noise exposure 
credible and consistent with her military duties.  See 38 
U.S.C.A. § 1154(b) (West 2002). 

In this case, in consideration of the fact that the Veteran 
was exposed to noise during service; that she complained of 
tinnitus during the April 1994 VA audiological examination, 
which was performed just two years after discharge; that the 
Veteran has presented evidence of a current diagnosis of 
tinnitus; and that the VA treatment records contain 
conflicting opinions concerning etiology, the Board is of the 
opinion that another VA examination, as specified in greater 
detail below, should be performed in order to determine the 
approximate onset date and etiology of her tinnitus.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

In addition, all VA medical examination and treatment 
reports, and any private medical records that may be 
available, which pertain to tinnitus, must be obtained for 
inclusion in the record.  38 C.F.R. § 3.159(c)(1)(2) (2009).

Fibromyalgia and Joint Pain

Regarding the Veteran's claim for service connection for 
fibromyalgia and multiple joint pain, she primarily contends 
that she experiences chronic bilateral knee, foot, and ankle 
pain as a result of an undiagnosed illness incurred in 
Southwest Asia. Yet, service treatment records identify a 
lengthy history of pre-service right knee problems dating to 
1979.  Service treatment records also identify a left ankle 
sprain requiring medical attention from July to November 
1989, as well as a period of treatment of left foot and toe 
pain in March and April 1990 and a course of medical care for 
right knee pain and swelling from August to October 1990.  
All of the foregoing preceded the Veteran's deployment to 
Southwest Asia, and upon her return from the Persian Gulf 
region, she is shown to have sought and obtained medical 
assistance of complaints of painful feet in July 1991.

Post-service, a variety of lower extremity problems involving 
the feet, ankles, and knees are demonstrated by the record, 
including but not limited to assessments of Achilles 
tendonitis, probable patellofemoral syndrome, knee sprain, 
and possible meniscal injury.  The record also reflects the 
Veteran's involvement in a motor vehicle accident during 2002 
in which she was broadsided, and, in addition, the record 
shows that she sustained an injury to her right knee while 
wrestling in 2002.  Her private treating physician 
nonetheless indicated in his October 2005 report that the 
Veteran's complaints of joint pain were accompanied by 
unremarkable data on physical examination and testing, which 
pointed to no specific etiology.  VA examination in September 
2003 yielded diagnoses of a patellofemoral syndrome of the 
right knee and chondromalacia patellae, albeit without any 
opinion being set forth as to the relationship of such 
entities to the veteran's period of military service.  
Further VA medical evaluation was attempted in May 2007, but 
no clinical diagnosis other than occasional bilateral hip 
strain was set forth and the only opinion offered was that 
the question of the relationship between the Veteran's joint 
complaints and her reported in-service exposure to 
environmental toxins could not be addressed without resorting 
to speculation.  

In June 2009, the Veteran underwent a VA fibromyalgia/joints 
examination.  The Veteran reported that she saw her primary 
care doctor in 1995 or 1996 and had complained of "being 
tired all the time" and a lack of concentration.  She had 
also complained of joint pains, specifically her big toes, 
left ankle, and both knees.  She indicated that her doctor 
recommended medication, which she refused.  The Veteran 
currently complained of bilateral knee pain, which she rated 
5-6/10.  She also noted that she had been told that her 
ligaments are "lax."  Physical therapy did not result in 
any improvement.  The Veteran also complained of left ankle 
pain, which she rated 5/10.  She denied any diagnosis of 
inflammatory arthritis of her left ankle.  The Veteran denied 
any foot pain, but gave a history of discomfort of both big 
toes, specifically at the proximal interphalangeal joint.  
The Veteran suspected that her bilateral knee pain, left 
ankle pain, and bilateral toe discomfort began during 
service.  The Veteran denied the use of medication or 
assistive devices.  She also denied any joint problems prior 
to service or any muscle tenderness suggesting fibromyalgia.  

Upon examination, no tenderness was noted at the lower 
sternomastoid muscles bilaterally, second costochondral 
junctions bilaterally, lateral epicondyles bilaterally, 
prominences of the greater trochanters bilaterally, medial 
fat pads of the kneed bilaterally, intersection of the 
suboccipital muscles bilaterally, origin of the supraspinatus 
muscles bilaterally, mid upper trapezius muscles bilaterally, 
and upper outer quadrant of the buttocks bilaterally.  The 
examiner specifically ruled out a diagnosis of fibromyalgia 
based on the Veteran's history and the examination findings.

Examination of the knees was negative for warmth, tenderness, 
swelling, and erythma bilaterally.  Varus and valgus stress 
tests were negative bilaterally.  Anterior and posterior 
drawer sign was negative bilaterally.  Flexion was 0-140 
degrees bilaterally with no evidence of instability.  The 
Veteran complained of pain with active movement and 
repetitive movement but such did not result in loss of 
function.  Crepitus was present in the right knee with 
squatting.  X-rays were negative.  The examiner diagnosed 
bilateral patellofemoral pain but gave no opinion as to 
whether this disability is related to service.

Examination of the ankles was negative for warmth, 
tenderness, swelling, and erythema bilaterally.  Dorsiflexion 
was 0-20 degrees bilaterally, and plantar flexion was 0-45 
degrees bilaterally.  The Veteran complained of pain with 
active and repetitive movement of her left ankle, which did 
not result in loss of function with repetitive use.  These 
complaints were not present with respect to her right ankle.  
X-rays were negative.  The examiner diagnosed status post 
left ankle sprain, by history, but gave no opinion as to 
whether this disability is related to service.

Examination of the feet was negative for warmth, tenderness, 
swelling, and erythema of her forefoot, midfoot, and hindfoot 
bilaterally.  There was no evidence of painful motion, edema, 
weakness, instability of her forefoot, midfoot, and hindfoot 
bilaterally.  The Veteran complained of tenderness with 
palpation of her first proximal interphalangeal joints 
bilaterally, with no evidence of swelling, warmth, or 
erythema bilaterally.  Heel-and-toe gait was within normal 
limits bilaterally.  Flexion was within normal limits 
bilaterally.  X-rays showed mild joint space loss of 
bilateral first MTPs.  The examiner diagnosed joint pain of 
first proximal interphalangeal joints bilaterally of unknown 
etiology. 

The examiner also determined that the Veteran did not have 
any joint disorder that was exacerbated or aggravated by her 
active service, and stated that it would be speculative to 
opine whether her knee, ankle, or toe disabilities pre-
existed service or was chronically worsened during service.  
The examiner further determined that the Veteran did not 
exhibit any evidence of chronic disability secondary to an 
undiagnosed illness.
                                                            
Analysis

The Board finds that the June 2009 examination report is 
inadequate for the Board to fairly adjudicate the claim for 
service connection for multiple joint pain/fibromyalgia.  See 
38 C.F.R. § 20.901(a).  Specifically, the examiner did not 
determine whether the Veteran's bilateral knee, left ankle, 
and big toe disabilities are related to service.  In light of 
the inadequacy of the June 2009 VA medical opinion, the Board 
must remand the appeal for an addendum to that examination 
report.  

In addition, all VA medical examination and treatment 
reports, and any private medical records that may be 
available, which pertain to multiple joint pain/fibromyalgia, 
must be obtained for inclusion in the record.  38 C.F.R. § 
3.159(c)(1)(2) (2009).

In view of the foregoing, in an addendum, the examiner who 
performed the June 2009 examination should provide an opinion 
as to whether it is at least as likely as not that the 
Veteran's right and/or left knee, ankle, and big toe 
disabilities are related to service.

In view of the foregoing, the case is REMANDED for the 
following action:

1.	The AMC/RO must review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

2.	All VA medical examination and treatment 
reports, and any private medical records that 
have not been obtained, which pertain to the 
claims on appeal must be obtained for 
inclusion in the record.

3.	The Veteran should be scheduled for a VA 
audiological examination.  The claims file 
should be sent to the examiner.  After a 
review of the relevant evidence in the claims 
file, to include the report of the December 
1994 VA audiological examination, as well as 
the November 2005 and May 2006 VA treatment 
records noted above, the audiological 
examination and any other tests that are 
deemed necessary, the examiner should then 
provide an opinion regarding the following:

(a)	Is it at least as likely as not (50 
percent or greater  probability) that 
the Veteran's tinnitus began during 
service or is causally linked to any 
incident of active duty, to include 
exposure to excessive noise?  

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the causal 
relationship; less likely weighs against the 
claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If the 
clinician is unable to answer any  question 
presented without resort to speculation, he 
or she should indicate why an opinion is not 
possible.

4.	The claims file must be returned to the VA 
clinician who performed the June 2009 
examination of the Veteran (Tonia B. 
Vyenielo, M.D.) for the purpose of 
determining the nature and etiology of any 
knee, left ankle, or big toe disability that 
may be present.  Following a review of the 
relevant medical and X-ray evidence of 
record, the clinician is requested to answer 
the following question:
 
(a) Is it at least as likely (50 percent or 
greater degree of probability) as not that 
any knee, left ankle, and/or big toe 
disability began during service or is 
causally linked to any incident of service, 
to include problems relating to her knees, 
ankle, and feet shown in service treatment 
records?  The linkage, if any, between 
documented in-service complaints of 
musculoskeletal and/or joint problems and 
any entity currently in existence should be 
fully discussed.

The examiner is advised that that the term 
"as likely as not" does not mean within the 
realm of possibility. Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so state.

If the physician who performed the June 
2009  examination is not available to 
provide the requested addendum to her 
evaluation, the claims file must be 
referred to an orthopedic physician for an 
examination for the purpose of determining 
the nature and etiology of any bilateral 
knee, left ankle, or bilateral big toe 
disability that may be present.

5. Thereafter, the Veteran's claims for 
service connection for tinnitus as well as 
fibromyalgia and joint pain must be 
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further  
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


 

____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


